DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 								As to claim 1, the limitation “the resin-reinforced portion is located on the wiring substrate so as to link two soldered portions that are adjacent to each other” is alleged to be supported by FIG. 23A of the Drawings and ¶ 0163 of the Specification in REMARKS filed on March 29, 2021. 								It is noted that the previously and originally presented limitation “a proportion of (i) a void present in a polygon connecting centers of soldered portions located at outermost positions among the four or more soldered portions to (ii) a sum of the void and the resin-reinforced portion is from 10% to 99%, inclusive, in a surface that is apart from the mounting surface by 1/4 of a distance between the semiconductor package and the wiring substrate and is parallel to the mounting surface” is supported by FIG. 26 of the Drawings and ¶ 0197 of the Specification. 						As previously elected, the elected invention of FIG. 26 is directed to the separated soldered portions 270 with respective resin-reinforced portion 290 that is different/distinct from the resin-reinforced portion 290 linking the soldered portions 270 in FIG. 27 and disclosed in ¶ 0198. 								¶ 0197 explicitly discloses “it is considered to be proper that the void ratio is evaluated on surface (virtual surface) EP 10 which is apart from mounting surface 240M of wiring substrate 240 by 1/4 of distance 282 between semiconductor package 120 and wiring substrate 240 and is parallel to mounting surface 240M” that supports the 
 
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Rooks (US 5,592,562) and Yamasaki et al. (US 6,080,936).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID CHEN/Primary Examiner, Art Unit 2815